Title: [Diary entry: 21 August 1788]
From: Washington, George
To: 

Thursday 21st. Thermometer at 69 in the Morning—79 at Noon and 79 at Night—Very little wind from the Southward—clear and warm all day. Visited all the Plantations. At the Ferry—began with 3 plows & a harrow, to sow and cover Wheat in field No. 7—The ploughs crossing the lately plowed in Buck Wheat and the harrow covering the grain at twice—that is—going as the plows do the first time—next, crossing it. Every other land was also sowed with Buck Wheat—for the experiment of its falling with the frost, and by laying on the Wht. during the winter keeping it warm and from being hove out of the grd. The Hoe people were weeding and drawing dirt to the Potatoes. At French’s—The ploughs finished throwing on each side of the Corn a furrow—and begun on the West side of the field to break up the balks between. The other hands were employed—some in getting in and stacking the grain and the rest with those from Dogue-run and Muddy hole in hilling and weeding of Corn. At Dogue run—three plows and a harrow were breaking up, and levelling the balks between the Corn & Potatoes. The Overseer and five hands were getting in & stacking the Rye that grew in field No. 4. The rest of the hands that were well—were at work at Frenchs. At Muddy hole. Two plows & a harrow were putting in Wheat in the East cut of field No. 3. The Overseer & five hands were getting in and stacking the Wheat that grew (voluntarily) in No. 1. The rest of the hands—except Nancy, who was sick were at Work at French’s. In the Neck—Six plows were turning in B. Wheat. Two and a harrow were breaking up and levelling the balks between the Corn & Potatoes. Two Carts with the necessary attendance were getting in and stacking the Remainder of Spotswoods Oats, which would be finished this day (9 Stacks) and proceed to bringing in Wheat from No. 7. The rest of the hands (one pressing Cyder) were weeding Pease.